DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-128404, filed on 07/10/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 16, and 17 are objected to because of the following informalities:  
Claim 1 recites “wherein the driving controller switches the selected traveling state to the traveling state different from the traveling state selected among the plurality of traveling states when a continuous traveling time” but should instead read “wherein the driving controller switches the selected traveling state to a traveling state different from the traveling state selected among the plurality of traveling states when a continuous traveling time”.
Claim 16 recites “switching the selected traveling state to the traveling state different from the traveling state selected among the plurality of traveling states” but should instead read “switching the selected traveling state to a traveling state different from the traveling state selected among the plurality of traveling states”.
Claim 17 recites “switching the selected traveling state to the traveling state different from the traveling state selected among the plurality of traveling states” but should instead read “switching the selected traveling state to a traveling state different from the traveling state selected among the plurality of traveling states”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recognizer” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “recognizer” on page 14, lines 1-25 and page 34, line 19 to page 35, line 6.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the controller sets the standard value so that the continuous traveling time or the continuous traveling distance easily exceeds the standard value”. Claims 7 and 8 recite similar limitations regarding the “easily exceeds the standard value”. However, setting the value to be “easily” exceeded is an unclear term. The specification states on page 23, lines 20-23 “The degree of traveling continuation easily exceeding the degree of standard means that the set time is set to be shorter when the continuous traveling time is adopted, and the predetermined distance is set to be shorter than a distance that the vehicle M travels.” This does not further define the claim language. The time is set to be shorter and the distance is set to be shorter, but it is unclear as to what the time or distance are being measured against. The measurement could be shorter time or distance than infinite time or distance, or shorter than one second or one centimeter. This language is unclear and thus does not particularly point out and distinctly claim the subject matter which the inventor regards as the invention, and thus leads the claims to being indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Upmanue et al. (US 2019/0129416 A1, hereinafter referred to as Upmanue).
Regarding claim 1, Upmanue teaches a vehicle control device comprising ([0015], a system and device for monitoring and transitioning between drive states of a vehicle, including human drive control and autonomous drive control):
a recognizer configured to recognize a surrounding situation of a vehicle ([0053], the system includes a driver status monitor including suitable cameras, driver sensors, and vehicle sensors to monitor the status of the human and vehicle; it also has a vehicle status monitor that includes internal/external sensors, intelligence diagnose algorithms, etc. to monitor the state and situation of the vehicle (see also [0020])); and
a driving controller configured to control a speed or steering of the vehicle based on a recognition result of the recognizer configured ([0016], the system is run using controllers; [0019], the autonomous drive mode means the vehicle system controls the vehicle’s lateral (steering) and longitudinal (speed) control; [0020], the driver and vehicle status monitor gathers information so the vehicle can be controlled based on the recognition results of the vehicle’s state and situation),
wherein the driving controller selects one of a plurality of traveling states in which rates of automation related to control of the vehicle are different from each other ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation)), and
wherein the driving controller switches the selected traveling state to the traveling state different from the traveling state selected among the plurality of traveling states when a continuous traveling time or a continuous traveling distance that the vehicle continuously travels in the selected traveling state exceeds a standard value ([0016], the system is run using controllers; [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for being in each state and for response times needed from the driver, thus the standard values are based on vehicle movement and state of the driver).

Regarding claim 2, Upmanue further teaches: The vehicle control device according to claim 1, wherein the plurality of traveling states are a first traveling state and a second traveling state in which the rate of automation is lower than in the first traveling state ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation);
[0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; states 1-4, the human is driving, and states 5-8, the vehicle is driving; Table 1-continued, rows 4 and 8, show traveling states in which the vehicle transitions from a higher automation level (i.e. vehicle-led driving) to a lower automation level (i.e. human driving state)).

Regarding claim 3, Upmanue further teaches: The vehicle control device according to claim 2, wherein, in the first traveling state, one or both of a task related to monitoring of surroundings of the vehicle and a task related to a steering wheel of the vehicle is not imposed on an occupant of the vehicle ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation); [0019], the autonomous drive mode means the system is in the “human not driving” state where the system is controlling the vehicle’s lateral and longitudinal control; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; states 1-4, the human is driving, and states 5-8, the vehicle is driving; here, when the vehicle is driving, the driver is not given driving responsibilities).

Regarding claim 4, Upmanue further teaches: The vehicle control device according to claim 2, wherein the driving controller switches the traveling state to the second traveling state when a continuous traveling time of the first traveling state has passed a predetermined time or a continuous traveling distance of the first traveling state has passed a predetermined distance ([0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; states 1-4, the human is driving, and states 5-8, the vehicle is driving; Table 1-continued, rows 4 and 8, show traveling states in which the vehicle transitions from a higher automation level (i.e. vehicle-led driving) to a lower automation level (i.e. human driving state); [0022], thresholds are used to set the limit of state durations; [0035], when the vehicle is in state 5 (human is no longer actively driving, but the human is ready to drive and the autonomous drive module is not), the system may transition to state 1 if the human acts to take control of the vehicle within a predetermined time threshold; here, when the vehicle has been in state 5 after a predetermined amount of time has passed, the vehicle can handover control to the driver).

Regarding claim 6, Upmanue further teaches: The vehicle control device according to claim 1, wherein the driving controller sets the standard value so that the continuous traveling time or the continuous traveling distance easily exceeds the standard value based on one or both of information regarding movement of the vehicle and information regarding a state of a driver of the vehicle ([0016], the system is run using controllers; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for being in each state and for response times needed from the driver, thus the standard values are based on vehicle movement and state of the driver).

Regarding claim 7, Upmanue further teaches: The vehicle control device according to claim 6, wherein the driving controller sets the standard value based on at least the information regarding the state of the driver of the vehicle ([0016], the system is run using controllers; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for response times needed from the driver, thus the standard values can be based on the state of the driver),
wherein the information regarding the state of the driver is alertness of the driver ([0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state), and
wherein the standard value is set so that the continuous traveling time or the continuous traveling distance exceeds the standard value more easily as the alertness of the driver is lower ([0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded, such as if the driver has a heart attack, falls asleep, becomes distracted, etc.; see also [0042]; Table 1-continued, rows 7 and 13, show changing states quickly when the driver is not alert and their response time easily exceeds the standard value for response).

Regarding claim 11, Upmanue further teaches: The vehicle control device according to claim 1, wherein the driving controller slows a speed of the vehicle or inhibits an increase in the speed of the vehicle when the selected traveling state is switched to the different traveling state ([0016], the system is run using controllers; [0046], if the human response time is exceeded and the vehicle transitions from state 8 to the emergency state, the vehicle pulls over, stops in the current lane, turns on hazards, contacts assistance; here, during the switching of traveling states, the vehicle inhibits the increase in speed or slows to a stop).

Regarding claim 12, Upmanue further teaches: The vehicle control device according to claim 1, further comprising: an output controller configured to cause an output device to output one or both of a notification for requesting a driver of the vehicle to monitor surroundings of the vehicle and a notification for requesting the driver of the vehicle to grasp a steering wheel when the driving controller switches the selected traveling state to the different traveling state ([0016], the system is run using controllers; [0024], the driver monitor can include cameras and sensors to monitor the state of the human operator, such as alertness, focus on the road; the vehicle includes HMI components to facilitate effective communication between the vehicle and the driver; [0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving)).

Regarding claim 16, Upmanue teaches a vehicle control method causing a computer to perform ([0015], a system and method for monitoring and transitioning between drive states of a vehicle, including human drive control and autonomous drive control; [0016], the system is performed by the computer of a vehicle):
recognizing a surrounding situation of a vehicle ([0053], the system includes a driver status monitor including suitable cameras, driver sensors, and vehicle sensors to monitor the status of the human and vehicle; it also has a vehicle status monitor that includes internal/external sensors, intelligence diagnose algorithms, etc. to monitor the state and situation of the vehicle (see also [0020]));
controlling a speed or steering of the vehicle based on a recognition result ([0016], the system is run using controllers; [0019], the autonomous drive mode means the vehicle system controls the vehicle’s lateral (steering) and longitudinal (speed) control; [0020], the driver and vehicle status monitor gathers information so the vehicle can be controlled based on the recognition results of the vehicle’s state and situation);
selecting one of a plurality of traveling states in which rates of automation related to control of the vehicle are different from each other ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation)); and
switching the selected traveling state to the traveling state different from the traveling state selected among the plurality of traveling states when a continuous traveling time or a continuous traveling distance that the vehicle continuously travels in the selected traveling state exceeds a standard value ([0016], the system is run using controllers; [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for being in each state and for response times needed from the driver, thus the standard values are based on vehicle movement and state of the driver).

Regarding claim 17, Upmanue teaches a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least ([0016], the system and program is performed by a controller controlled by the computer which has memory that is non-transitory computer readable storage medium):
recognizing a surrounding situation of a vehicle ([0053], the system includes a driver status monitor including suitable cameras, driver sensors, and vehicle sensors to monitor the status of the human and vehicle; it also has a vehicle status monitor that includes internal/external sensors, intelligence diagnose algorithms, etc. to monitor the state and situation of the vehicle (see also [0020]));
controlling a speed or steering of the vehicle based on a recognition result ([0016], the system is run using controllers; [0019], the autonomous drive mode means the vehicle system controls the vehicle’s lateral (steering) and longitudinal (speed) control; [0020], the driver and vehicle status monitor gathers information so the vehicle can be controlled based on the recognition results of the vehicle’s state and situation);
selecting one of a plurality of traveling states in which rates of automation related to control of the vehicle are different from each other ([0017], the autonomous drive module can provide the following levels of automation: Level 1 (drive assistance), Level 2 (partial automation), Level 3 (conditional automation), Level 4 (high automation), Level 5 (complete automation)); and
switching the selected traveling state to the traveling state different from the traveling state selected among the plurality of traveling states when a continuous traveling time or a continuous traveling distance that the vehicle continuously travels in the selected traveling state exceeds a standard value ([0016], the system is run using controllers; [0021], the system provides drivers with a threshold that, based on driver’s alertness of the vehicle’s autonomous drive capability, will transition the system to a new state; [0021], there are 8 system states, four under “human driving state” and four under “vehicle-led driving”; Table 1, shows the driver controller switching the selected traveling state to a different traveling state; see also Figs. 2A and 2B; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for being in each state and for response times needed from the driver, thus the standard values are based on vehicle movement and state of the driver).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Upmanue et al. (US 2019/0129416 A1, referred to as Upmanue), and further in view of Fields et al. (US 10,618,523 B1, hereinafter referred to as Fields).
Regarding claim 8, Upmanue further teaches: The vehicle control device according to claim 6,
wherein the driving controller sets the standard value based on at least the information regarding the state of the driver of the vehicle ([0016], the system is run using controllers; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for response times needed from the driver, thus the standard values can be based on the state of the driver),
However, Upmanue does not explicitly teach wherein the information regarding the state of the driver is a posture of the driver, and wherein the standard value is set so that the continuous traveling time or the continuous traveling distance exceeds the standard value more easily as the degree of displacement of the posture of the driver with respect to a standard posture is higher.
Fields teaches wherein the information regarding the state of the driver is a posture of the driver (Col. 5, lines 60-67, human operator parameters may include the human operator’s body position, aspects of the operator’s body; Col. 13, lines 42-49, the human operator parameters include a body position, such as sitting upright versus reclined in the seat (i.e. posture)), and 
wherein the standard value is set so that the continuous traveling time or the continuous traveling distance exceeds the standard value more easily as the degree of displacement of the posture of the driver with respect to a standard posture is higher (Col. 13, lines 42-52, if the driver is sitting upright and has hands on the steering wheel, they will have more responsiveness; if the driver is reclined without hands on the steering wheel, they will be less responsive; Col. 14, lines 57-63, when the driver is more environmentally detached (i.e. in a less standard posture) vehicle systems use this information to determine how and when to alert the driver of an impending change in driver responsibility; Col. 17, lines 40-45, when a driver is less alert (i.e. in a less standard posture), the vehicle determines the amount of time needed for the driver to respond to notifications of various levels of intrusiveness; here, when a driver is in a non-standard posture, it will take longer for the driver to respond to vehicle notifications, which means the vehicle needs to output the notifications with more time for the driver to react; thus, the standard value of travel time that the vehicle has to drive decreases (easier to exceed the standard value) before needing to output a notification to a driver that is in a non-standard posture).
Upmanue and Fields are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue with the posture and standard value of Fields to create a vehicle control system that sets the standard value so that the continuous traveling time exceeds the standard value more easily as the degree of displacement of the posture of the driver with respect to a standard posture is higher.
The motivation for modification would have been to create vehicle control system that sets the standard value so that the continuous traveling time exceeds the standard value more easily as the degree of displacement of the posture of the driver with respect to a standard posture is higher in order to have a system that is more aware of the occupant and the occupant’s ability to take over control of the vehicle, thus creating an overall safer vehicle control system.

Regarding claim 9, Upmanue further teaches: The vehicle control device according to claim 1,
wherein the driving controller sets the standard value based on at least information regarding movement of the vehicle ([0016], the system is run using controllers; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for being in each state and for response times needed from the driver, thus the standard values are based on vehicle movement and state of the driver).
However, Upmanue does not explicitly teach wherein the information regarding the movement of the vehicle is a remaining time until the vehicle arrives at a destination, and wherein the standard value is set based on a remaining time until the vehicle arrives at the destination. 
Fields teaches wherein the information regarding the movement of the vehicle is a remaining time until the vehicle arrives at a destination (Col. 9, lines 54-65, the system may select a time period during which the vehicle should transition to a different level of autonomous capability; the time period can be calibrated based on the speed of the vehicle and the location of road hazards; the vehicle may slow down in order to lengthen the time until the vehicle reaches the road hazard; here, the road hazard is the destination and the movement of the vehicle is in relation to the time until reaching the road hazard), and
wherein the standard value is set based on a remaining time until the vehicle arrives at the destination (Col. 9, lines 54-65, the system may select a time period during which the vehicle should transition to a different level of autonomous capability; the time period can be calibrated based on the speed of the vehicle and the location of road hazards; the vehicle may slow down in order to lengthen the time until the vehicle reaches the road hazard; here, the road hazard is the destination and the movement of the vehicle is in relation to the time until reaching the road hazard; the standard value is set based on time to the road hazard).
Upmanue and Fields are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue with the time to destination and standard value of Fields to create a vehicle control system where the information regarding the movement of the vehicle is a remaining time until the vehicle arrives at a destination, and wherein the standard value is set based on a remaining time until the vehicle arrives at the destination.
The motivation for modification would have been to create vehicle control system where the information regarding the movement of the vehicle is a remaining time until the vehicle arrives at a destination, and wherein the standard value is set based on a remaining time until the vehicle arrives at the destination in order to have a system that is more aware of the vehicle’s position during travel and the destination and how to operate considering this information thus creating an overall safer and more effective vehicle control system.

Regarding claim 10, Upmanue further teaches: The vehicle control device according to claim 1,
wherein the driving controller sets the standard value based on at least information regarding movement of the vehicle ([0016], the system is run using controllers; [0021], the system provides drivers with a threshold that, based on driver alertness of the vehicle’s autonomous drive capability, will transition the vehicle to a new state; [0022], thresholds are used to set the limit of state durations; [0045], the time allowed to remain in state 8 is extremely short (i.e. easily exceeded); [0046], the system transitions to an emergency exit strategy if the predetermined time threshold for a human response is exceeded; here, threshold times are set for being in each state and for response times needed from the driver, thus the standard values are based on vehicle movement and state of the driver).
However, Upmanue does not explicitly teach wherein the information regarding the movement of the vehicle is a speed of the vehicle, and wherein the standard value is set based on the speed of the vehicle.
Fields teaches wherein the information regarding the movement of the vehicle is a speed of the vehicle (Col. 5, lines 12-38, a vehicle may adjust its autonomous capabilities depending on the situation the vehicle is in; if a vehicle is traveling at a high rate of speed in low visibility, it may be known that human operators are less likely to reduce speed in time than an autonomous vehicle would be, and may request the human operator to relinquish some or all control of the vehicle to reduce risk of vehicle crash; here, movement information of the vehicle includes vehicle speed), and
wherein the standard value is set based on the speed of the vehicle (Col. 5, lines 12-38, if a vehicle is traveling at a high rate of speed in low visibility, it may request the human operator to relinquish some or all control of the vehicle to reduce risk of vehicle crash; Col. 9, lines 54-65, the system may select a time period during which the vehicle should transition to a different level of autonomous capability; the time period can be calibrated based on the speed of the vehicle and the location of road hazards; the vehicle may slow down in order to lengthen the time until the vehicle reaches the road hazard; here, vehicle speed directly affects the standard time set for autonomy levels and time until a switch in autonomy level may occur).
Upmanue and Fields are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue with the vehicle speed and standard value of Fields to create a vehicle control system wherein the information regarding the movement of the vehicle is a speed of the vehicle, and wherein the standard value is set based on the speed of the vehicle.
The motivation for modification would have been to create vehicle control system wherein the information regarding the movement of the vehicle is a speed of the vehicle, and wherein the standard value is set based on the speed of the vehicle in order to have a system that is more aware of the vehicle’s position and speed during travel and how to operate considering this information, thus creating an overall safer and more effective vehicle control system.

Claims 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Upmanue et al. (US 2019/0129416 A1, referred to as Upmanue), and further in view of Etori et al. (US 2006/0265115 A1, hereinafter referred to as Etori).
Regarding claim 5, Upmanue further teaches: The vehicle control device according to claim 2.
However, Upmanue does not explicitly teach wherein a first control state is a control state executed when the vehicle is performing following travel of following a front vehicle of the vehicle. Upmanue does teach the autonomous drive mode controls the vehicle’s lateral and longitudinal control ([0019]).
Etori teaches wherein a first control state is a control state executed when the vehicle is performing following travel of following a front vehicle of the vehicle ([0019], an apparatus for following a preceding vehicle; Fig. 8, shows the sensor range of the vehicle for detecting a preceding vehicle in order to perform the control state of following a preceding vehicle)
Upmanue and Etori are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue with the vehicle follow mode of Etori to create a vehicle control system wherein a first control state is a control state executed when the vehicle is performing following travel of following a front vehicle of the vehicle
The motivation for modification would have been to create vehicle control system wherein a first control state is a control state executed when the vehicle is performing following travel of following a front vehicle of the vehicle in order to have a system that is more aware of the vehicle’s position, surroundings, and other vehicles during travel and how to operate considering this information, thus creating an overall safer and more effective vehicle control system.

Regarding claim 14, Upmanue further teaches: The vehicle control device according to claim 1.
However, Upmanue does not explicitly teach wherein the selected control state is a control state executed when the vehicle is performing following travel of following a front vehicle of the vehicle, and wherein, when the front vehicle is no longer present during the following travel of following the front vehicle of the vehicle, the driving controller switches the selected control state to the different control state even before the continuous traveling time has passed a set time.
Etori teaches wherein the selected control state is a control state executed when the vehicle is performing following travel of following a front vehicle of the vehicle ([0019], an apparatus for following a preceding vehicle; [0022], the selected control state is that which the controller performs control for following the preceding vehicle automatically when a preceding vehicle is detected based on the inter-vehicle distance and speed of the vehicle), and
wherein, when the front vehicle is no longer present during the following travel of following the front vehicle of the vehicle, the driving controller switches the selected control state to the different control state even before the continuous traveling time has passed a set time ([0066]-[0067], if the preceding vehicle is lost from view (i.e. no longer present) then the control for following the preceding vehicle is released; [0091], if the preceding vehicle is lost from view, the control for following the vehicle is released and the vehicle is decelerated and stopped; here, switching the control state occurs immediately when the preceding vehicle is no longer present, and the switching of states does not wait for a traveling time to pass a set time).
Upmanue and Etori are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue with the vehicle follow mode of Etori to create a vehicle control system wherein the selected control state is a control state executed when the vehicle is performing following travel of following a front vehicle of the vehicle, and wherein, when the front vehicle is no longer present during the following travel of following the front vehicle of the vehicle, the driving controller switches the selected control state to the different control state even before the continuous traveling time has passed a set time.
The motivation for modification would have been to create vehicle control system wherein the selected control state is a control state executed when the vehicle is performing following travel of following a front vehicle of the vehicle, and wherein, when the front vehicle is no longer present during the following travel of following the front vehicle of the vehicle, the driving controller switches the selected control state to the different control state even before the continuous traveling time has passed a set time in order to have a system that is more aware of the vehicle’s position, surroundings, and other vehicles during travel and how to change modes from the vehicle follow mode, thus creating an overall safer and more effective vehicle control system.

Regarding claim 15, Upmanue further teaches: The vehicle control device according to claim 1,
wherein the vehicle control device further comprises an output controller configured to cause an output device to output one or both of a notification for requesting a driver of the vehicle to monitor surroundings of the vehicle and a notification for requesting the driver of the vehicle to grasp a steering wheel ([0016], the system is run using controllers; [0024], the driver monitor can include cameras and sensors to monitor the state of the human operator, such as alertness, focus on the road; the vehicle includes HMI components to facilitate effective communication between the vehicle and the driver; [0039], when the vehicle is driving, the human is ready and then transitioning to the driver driving and the vehicle being not ready to drive, the vehicle outputs visual cues in conjunction with audio warnings to tell the human that intervention is necessary (i.e. notifies the driver to monitor surroundings since they are about to take over driving)).
	However, Upmanue does not explicitly teach wherein the selected control state is a control state executed when the vehicle is performing following travel of following a front vehicle of the vehicle, and outputting a notification to the driver when the front vehicle is no longer present during the following travel of following the front vehicle of the vehicle.
	Etori teaches wherein the selected control state is a control state executed when the vehicle is performing following travel of following a front vehicle of the vehicle ([0019], an apparatus for following a preceding vehicle; [0022], the selected control state is that which the controller performs control for following the preceding vehicle automatically when a preceding vehicle is detected based on the inter-vehicle distance and speed of the vehicle), and 
outputting a notification to the driver when the front vehicle is no longer present during the following travel of following the front vehicle of the vehicle ([0097], when the following state is changed, the state of change is displayed to the driver with a speaker or notification on a display; [0066]-[0067], if the preceding vehicle is lost from view (i.e. no longer present) then the control for following the preceding vehicle is released; here, a following state is changed, and therefore a notification would be output to the driver).
Upmanue and Etori are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue with the vehicle follow mode of Etori to create a vehicle control system wherein the selected control state is a control state executed when the vehicle is performing following travel of following a front vehicle of the vehicle, and outputting a notification to the driver when the front vehicle is no longer present during the following travel of following the front vehicle of the vehicle.
The motivation for modification would have been to create vehicle control system wherein the selected control state is a control state executed when the vehicle is performing following travel of following a front vehicle of the vehicle, and outputting a notification to the driver when the front vehicle is no longer present during the following travel of following the front vehicle of the vehicle in order to have a system that is more aware of the vehicle’s position, surroundings, and other vehicles during travel and how to convey this information to the driver, thus creating an overall safer and more effective vehicle control system with a better user experience.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Upmanue et al. (US 2019/0129416 A1, referred to as Upmanue), and further in view of Oba (US 2020/0139992 A1, hereinafter referred to as Oba) and Zhao et al. (US 2018/0178808 A1, hereinafter referred to as Zhao).
Regarding claim 13, Upmanue further teaches: The vehicle control device according to claim 1, further comprising: an output controller ([0016], the system is run using controllers).
	However, Upmanue does not explicitly teach to give a notification encouraging the driver of the vehicle to take a break when the selected traveling state is continuously executed for a first time or the vehicle has traveled more than a first distance in the selected traveling state, and give a notification encouraging the driver of the vehicle to take a break when the different traveling state is continuously executed for a second time shorter than the first time or the vehicle has traveled more than a second distance shorter than the first distance in the different traveling state.
Oba teaches give a notification when the selected traveling state is continuously executed for a first time or the vehicle has traveled more than a first distance in the selected traveling state ([0382], if the use of level 3 (high level of autonomy) continues for a time equal to or longer than a certain time, the vehicle requests the driver to return and apply a driving mode change; [0017], the driver is notified of changes in the driving mode; when the vehicle continues to run for an hour by autonomous driving and then needs to return to manual driving, the system notifies the driver to make the change; Fig. 10, level 4 is operated for a longer time than level 2 and a notification happens when switching between driving levels), and
give a notification when the different traveling state is continuously executed for a second time shorter than the first time or the vehicle has traveled more than a second distance shorter than the first distance in the different traveling state ([0017], the driver is notified of changes in the driving mode; [0385], at level 2 or higher, the driver can execute a secondary task for a short time (i.e. second time shorter than the first time); Fig. 10, level 2 is used for a shorter period of time or distance than level 4 and the switch between levels is notified to the driver).
Upmanue and Oba are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue with the continuous operation times and notifications of Oba to create a vehicle control system that gives a notification when the selected traveling state is continuously executed for a first time or the vehicle has traveled more than a first distance in the selected traveling state, and gives a notification when the different traveling state is continuously executed for a second time shorter than the first time or the vehicle has traveled more than a second distance shorter than the first distance in the different traveling state.
The motivation for modification would have been to create a vehicle control system that gives a notification when the selected traveling state is continuously executed for a first time or the vehicle has traveled more than a first distance in the selected traveling state, and gives a notification when the different traveling state is continuously executed for a second time shorter than the first time or the vehicle has traveled more than a second distance shorter than the first distance in the different traveling state in order to have a system that is more aware of the vehicle’s position, surroundings, timing, and user notifications, thus creating an overall safer and more effective vehicle control system with a better user experience.
	However, Upmanue-Oba do not explicitly teach the notification is for encouraging the driver of the vehicle to take a break. Upmanue-Oba do teach the driver can become fatigued and fall asleep or need rest (Upmanue, [0029], the driver might not be ready to drive due to sleepiness; Oba, [0175], the driver can fall asleep).
	Zhao teaches the notification is for encouraging the driver of the vehicle to take a break (Fig. 25, the vehicle outputs a warning to a driver to pull over and take a break or sleep; see also [0101]).
Upmanue, Oba, and Zhao are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Upmanue-Oba with the notifications of Zhao to create a vehicle control system that outputs a notification for encouraging the driver of the vehicle to take a break.
The motivation for modification would have been to create a vehicle control system that outputs a notification for encouraging the driver of the vehicle to take a break in order to have a system that is more aware of the occupant’s state and can help the user through notifications, thus creating an overall safer and more effective vehicle control system with a better user experience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664